In an action in which plaintiff was granted a judgment of divorce, including an award of alimony, she appeals from an order of the Supreme Court, Nassau County, dated July 16,1974, which (1) denied her motion to hold defendant in contempt for his failure to comply with various provisions of the judgment, and for a counsel fee on said motion and (2) denied her separate motion for an award *893of a counsel fee to oppose an appeal by defendant from the judgment, with leave to renew in the event defendant pursues his appeal. Order modified by deleting therefrom the provisions denying the motion to hold defendant in contempt and for a counsel fee thereon and by substituting therefor a provision adjudging defendant in contempt, with leave to defendant to purge himself of the contempt by paying $200 a week alimony, plus the additional amount of $50 a week on account of arrears. As so modified, order affirmed, with $20 costs and disbursements to appellant; and ease remitted to the Special Term for the making of an appropriate order adjudging defendant in contempt and for reconsideration of the request for a counsel fee for the motion to punish for contempt. The facts as presented in the parties’ papers and as elicited at the hearing held at Special Term demonstrate' defendant’s financial ability to comply with the alimony provisions of the judgment. Defendant’s history of disingenuous behavior, plus his noncompliance with the judgment are sufficient to hold him in contempt. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.